UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Anna Giabourani,

Plaintiff,
19-CV-11584 (AJN)
—Vy—
ORDER
The City School District of the City of New York,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

A conference on Plaintiff's request for an order to show cause and temporary restraining
order is hereby scheduled for December 20, 2019 at 2 p.m in Courtroom 906 of the United States
District Court for the Southern District of New York, Thurgood Marshall U.S. Courthouse at 40
Foley Square, New York, New York. In advance of the conference, the parties must meet and
confer on a proposed schedule for briefing and as to whether there is consent to some or all of

the requested temporary restraining order. Plaintiff is hereby ordered to serve a copy of this
Order on Defendant.
SO ORDERED.

Dated: December | g , 2019
New York, New York

 

 

ALISON J. NATHAN
United States District Judge

i
i
i
a

a

a

c3

th

Go. LS
‘NO

2 ,

<O
Le eee ren

i
[
i
i

woe)

 
